United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                   ___________

                                  No. 97-1391
                                   ___________
United States of America,                *
                                         *
              Plaintiff - Appellee,      *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Minnesota.
Leon Jack Hudson, also known             *
as Charles North,                        *         [UNPUBLISHED]
                                         *
              Defendant - Appellant.     *



                                   ___________

                           Submitted: June 10, 1997
                                           Filed: June 13, 1997

                                   ___________

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
                               ___________

PER CURIAM.

      Leon Jack Hudson was found guilty by a jury of bank robbery under 18
U.S.C. § 2113(a) (1997) and sentenced to 84 months in prison.       Hudson
argues on appeal that the evidence was insufficient to show that he took
property of the bank by "force,




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
violence, or intimidation" and that the district court2 erred in applying
a sentencing enhancement for obstruction of justice under U.S.S.G. § 3C1.1
(1997) because he lied about his identity at his initial appearance. A
thorough review of the record reveals that the evidence was sufficient to
support the conviction under § 2113(a) and the enhancement was appropriate
because Hudson's identity was a material fact. United States v. St. James,
38 F.3d 987, 988 (8th Cir. 1994). The judgment of the district court is
affirmed.

A true copy.

      Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.

                                         -2-